Citation Nr: 0825155	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-22 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
strain with osteoarthritis, currently rated 20 percent 
disabling.  

2.  Entitlement to an increased rating for left S1 
radiculopathy, currently rated 10 percent disabling


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver



INTRODUCTION

The veteran served on active duty from June 1974 to June 
1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2006 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, that continued the veteran's 
rating for recurrent low back pain with intermittent 
radiculopathy of the left lower extremity, L5-S1, as 20 
percent disabling.  

In a May 2006 rating decision, the RO changed the veteran's 
rating for recurrent low back pain with intermittent 
radiculopathy of the left lower extremity, L5-S1, and 
separately rated his left lower extremity radiculopathy.  
Thereafter, he was assigned a 20 percent rating for chronic 
low back strain with osteoarthritis and a 10 percent rating 
for S1 radiculopathy.  However, as that grant of increase 
does not represent a total grant of benefits sought on 
appeal, this claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran's service-connected low back strain with 
osteoarthritis is manifested by forward flexion of 75 
degrees; extension of 25 degrees; right lateral flexion of 25 
degrees; left lateral flexion of 25 degrees; right rotation 
of 25 degrees; and left rotation of 25 degrees with evidence 
of pain on motion and repetition.  There is no evidence of 
ankylosis.

2.  The veteran's left S1 radiculopathy is equivalent to no 
more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
chronic low back strain with osteoarthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5243 (2007) 

2.  The criteria for a rating in excess of 10 percent for 
left S1 radiculopathy have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, 4.124a  Diagnostic Code 8520 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2005; rating 
decisions in January 2006 and May 2006; and a statement of 
the case in May 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the November 2006 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained a medical examination in relation 
to these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  

Increased Ratings

Disability ratings are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must also be considered and examinations upon which 
rating decisions are based must adequately portray the extent 
of the functional loss due to pain on use or due to flare- 
ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disabilities of the musculoskeletal system are primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Disabilities of the joints 
consist of reductions in the normal excursion of movements in 
different planes.  Consideration is to be given to whether 
there is less movement than normal, more movement than 
normal, weakened  movement, excess fatigability, 
incoordination, pain on  movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45. 

Lay statements and testimony describing the symptoms of the 
veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
those statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Chronic Low Back Strain with Osteoarthritis

The RO has assigned a 20 percent rating for the veteran's 
service-connected chronic low back strain with osteoarthritis 
under Diagnostic Code 5243, which provides that 
intervertebral disc syndrome (IVDS) is to be rated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25.  For the purpose of ratings 
under Diagnostic Code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 U.S.C.A. § 4.71a, , Diagnostic Code 5243, Note 
(1) (2007).

The record does not reflect, and the veteran does not assert, 
that he has been prescribed bed rest by a physician such that 
any increased rating would be warranted pursuant to the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Therefore, the Board finds that the 
veteran's disability is best rated under the General Rating 
Formula for Diseases and Injuries of the Spine.

Ratings under the General Rating Formula for Diseases and 
Injuries of the Spine are made with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  A 20 percent rating is assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is assigned for forward flexion of the 
cervical spine of 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 40 percent rating is 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Plate V.  

A review of the medical evidence shows that the veteran has 
some limitation of motion of the low back and functional loss 
due to pain.  During a VA examination in November 2005, the 
veteran reported having constant pain in his lower back that 
was burning and sharp in nature.  He stated that the pain was 
caused by physical activity and sitting, standing, or lying. 
On examination, the veteran's posture and gait were within 
normal limits.  Muscle spasm and tenderness were present in 
the left paralumbar muscles.  There was negative straight leg 
raising on the right and positive straight leg raising on the 
left.  No ankylosis of the spine was found.  

The veteran had the following range of motion in his 
thoracolumbar spine:

Movement
ROM in 
degrees
Degree that 
pain occurs
Flexion
80
75
Extension
30
25
Right Lateral 
Flexion
30
25
Left Lateral 
Flexion
30
25
Right Rotation
30
25
Left Rotation
30
25

The examiner noted that the veteran's joint function of the 
spine was additionally limited after repetitive use.  Pain 
also had a major functional impact.  However, joint function 
was not limited by fatigue, weakness, lack of endurance, or 
incoordination.  The veteran had signs of IVDS with chronic 
permanent nerve root involvement.  Yet, his condition did not 
cause bowel, bladder, or erectile dysfunction.  A Lumbar 
spine x-ray report showed degenerative arthritic changes that 
were age-appropriate.  The veteran was diagnosed with chronic 
low back strain and osteoarthriritis.  

With regard to pain, records from a pain management consult 
and a private anesthesia and pain management clinic dated 
September 2005 show that the veteran reported having 
increasing band-like hurting around his waist that originated 
in his low back and radiated to both legs, and a "needle and 
pins" sensation in his back that became worse upon laying 
down.  A Lumbar Epidural Steroid Injection was recommended to 
help alleviate the veteran's symptoms.  

During a personal hearing before the RO in July 2006, the 
veteran testified that his pain had gotten progressively 
worse over the last two years.  He stated that the pain, 
which he described as a 3 to a 5 on the pain scale, 
interfered with his ability to sleep, sit, stand, and drive.  
He stated that he took many different pain medications to 
alleviate his symptoms.  

After a thorough review of the record, the Board finds that a 
rating in excess of 20 percent is not warranted because the 
evidence does not show forward flexion of the cervical spine 
15 degrees or less, forward flexion of the thoracolumbar 
spine 30 degrees or less, or ankylosis of any kind.  In fact, 
the evidence illustrates that the veteran has 75 degrees of 
forward flexion.

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion and pain on motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  However, while the 
November 2005 VA examiner noted that the veteran had pain on 
repetitive motion and a decrease function due to pain, the 
evidence does not show that he has weakness, fatigue, or 
instability.  Moreover, his pain does not result in 
additional limitation of his thoracolumbar flexion function 
to 30 degrees or less or result in a condition equivalent to 
favorable ankylosis of the entire thoracolumbar spine.  
Accordingly, the Board finds that the criteria have not been 
met for an increased rating for chronic low back strain with 
osteoarthritis.  

Lastly, the Board has considered whether the veteran's 
condition warrants referral for consideration of a higher 
rating based on considerations outside the schedular rating 
criteria.  However, the evidence does not show that his 
service-connected disability has presented such an 
exceptional or unusual disability picture as to render the 
application of the regular schedular standards impractical.  
38 C.F.R. § 3.321(b).  Although the evidence shows some 
limitation of motion of the spine due to the service-
connected disability, there is no evidence that the nature 
and severity of these symptoms are beyond what is 
contemplated by the applicable criteria or that they result 
in marked interference with employment or frequent 
hospitalizations.

The current evidence of record does not reflect that the 
veteran has required frequent hospitalization for his 
disability, or that the disability itself has caused 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.

In view of these findings and in the absence of evidence of 
extraordinary symptoms, the Board concludes that the 
schedular criterion adequately contemplates the nature and 
severity of the veteran's service-connected chronic low back 
strain with osteoarthritis.  

Accordingly, the Board finds that the evidence is against the 
assignment of a rating greater than 20 percent for the 
orthopedic manifestations of the chronic low back strain with 
osteoarthritis.  The Board finds that the preponderance of 
the evidence is against the veteran's claim and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Left S1 Radiculopathy

The veteran is separately rated for left S1 radiculopathy 
under Diagnostic Code 8520.  That code provides ratings for 
paralysis of the sciatic nerve.  Mild incomplete paralysis is 
rated 10 percent disabling; moderate incomplete paralysis is 
rated 20 percent disabling; moderately severe incomplete 
paralysis is rated 40 percent disabling; and severe 
incomplete paralysis, with marked muscular atrophy, is rated 
60 percent disabling.  Complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely) lost, is rated 80 percent disabling.  
38 C.F.R. § 4.124a.

The term incomplete paralysis with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for mild, or at most, 
the moderate degree.  38 C.F.R. § 4.124(a), Note.

The evidence does not show any neurologic symptomatology 
other than left S1 radiculopathy that would be independently 
ratable.  Therefore, the Board doesn't find any other 
neurologic disability due to the low back disability that 
warrants a separate rating.

Treatment records from the 72nd Medical Group dated in June 
2005 show that the veteran had absent or diminished knee and 
ankle jerk reflexes.  Additionally, during the November 2005 
VA examination, the veteran was found to be sensory deficient 
in his left lateral foot.  He also complained of pain down 
his leg.  However, the record does not indicate that the 
veteran's S1 radiculopathy causes moderate incomplete 
paralysis.  He appears to have complete use of his 
extremities and no disturbances in his gait.  

A November 2005 VA examination found a sensory deficit of the 
left lateral foot.  The diagnosis was S1 radiculopathy.

The Board finds that his manifestations resemble no more than 
a mild incomplete paralysis, with findings sensory 
involvement, but less severe symptomatology than that which 
would warrant an increased rating.  

Accordingly, the Board finds that the veteran is not entitled 
to an increased rating for chronic low back strain with 
osteoarthritis or left S1 radiculopathy.  The Board finds 
that the preponderance of the evidence is against the claim 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for chronic low back 
strain with osteoarthritis, currently rated 20 percent 
disabling, is denied.

Entitlement to an increased rating for S1 radiculopathy, 
currently rated 10 percent disabling, is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


